
	
		I
		112th CONGRESS
		1st Session
		H. R. 577
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2011
			Mr. Chandler
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent the abuse and exploitation of older
		  individuals.
	
	
		1.Short titleThis Act may be cited as the
			 Elder Abuse Prevention
			 Act.
		2.FindingsCongress finds the following:
			(1)The number of older individuals in the
			 United States who are abused, neglected, or exploited is increasing, and a
			 large percentage of elder abuse cases are not reported to Federal and State law
			 enforcement authorities.
			(2)The number of individuals in the United
			 States aged 65 and older is projected to increase exponentially in the coming
			 years, and many of these valued citizens will begin to constitute a vulnerable
			 population at increased risk of abuse and exploitation in domestic and
			 community-based settings.
			(3)The projected increase in the number of
			 individuals in the United States aged 65 and over is expected to result in a
			 corresponding increase in the number of cases of elder abuse, which suggests an
			 urgent need for comprehensive consideration of means by which such abuse can be
			 prevented, reported, and prosecuted by Federal and State authorities.
			(4)Violent, physical, and sexual assaults upon
			 older individuals are particularly abhorrent and should be prosecuted
			 vigorously by Federal and State law enforcement authorities. Such acts should
			 be deterred by appropriate penalties including enhanced penalties and the
			 elimination of parole for individuals convicted of violent sexual offenses
			 against the elderly.
			3.No
			 parole for sexual offenses committed against older individuals or for sexually
			 violent predators
			(a)In
			 generalFor each fiscal year
			 after the expiration of the period specified in
			 subsection (b)(1) in which a State
			 receives funds for the program referred to in
			 subsection (b)(2), the State shall have
			 in effect throughout the State laws and policies that prohibit parole for any
			 individual who—
				(1)is convicted of a criminal sexual offense
			 against a victim who is an older individual, which shall include any such
			 offense under State law for conduct that would constitute an offense under
			 chapter 109A of title 18, United States Code, had the conduct occurred in the
			 special maritime and territorial jurisdiction of the United States or in a
			 Federal prison; and
				(2)is a sexually
			 violent predator.
				(b)Compliance and
			 ineligibility
				(1)Compliance
			 dateEach State shall have not more than 3 years from the date of
			 enactment of this Act to comply with
			 subsection (a), except that—
					(A)the Attorney
			 General may grant an additional 2 years to a State that is making good faith
			 efforts to comply with such subsection; and
					(B)the Attorney General shall waive the
			 requirements of
			 subsection (a) if compliance with such
			 subsection by a State would be unconstitutional under the constitution of such
			 State.
					(2)Ineligibility
			 for fundsFor any fiscal year
			 after the expiration of the period specified in
			 paragraph (1), a State that fails to
			 comply with
			 subsection (a) shall not receive 10 percent
			 of the funds that would otherwise be allocated for that fiscal year to the
			 State under the Edward Byrne Memorial Justice Assistance Grant Program under
			 subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3750 et seq.).
				(c)ReallocationAmounts not allocated under the program
			 referred to in
			 subsection (b)(2) to a State for failure
			 to fully comply with
			 subsection (a) shall be reallocated under
			 that program to States that have not failed to comply with such
			 subsection.
			(d)DefinitionsFor
			 the purposes of this section—
				(1)the term older individual
			 means an individual who is 65 years of age or older; and
				(2)the term
			 sexually violent predator means a person who—
					(A)has been convicted
			 of a sexually violent offense; and
					(B)has been diagnosed by a qualified mental
			 health professional as having a mental abnormality or personality disorder that
			 makes the person likely to engage in predatory sexually violent offenses, or
			 has been determined by a court to suffer from such an illness or
			 disorder.
					4.Amendment to the
			 Federal sentencing guidelines
			(a)Request for
			 immediate consideration by the United States Sentencing
			 CommissionPursuant to its
			 authority under section 994(p) of title 28, United States Code, and in
			 accordance with this section, the United States Sentencing Commission
			 shall—
				(1)promptly review the sentencing guidelines
			 applicable to sexual offenses committed against the elderly;
				(2)expeditiously consider the promulgation of
			 new sentencing guidelines or amendments to existing sentencing guidelines to
			 provide an enhancement for such offenses; and
				(3)submit to Congress an explanation of
			 actions taken by the Sentencing Commission pursuant to paragraph (2) and any
			 additional policy recommendations the Sentencing Commission may have for
			 combating offenses described in paragraph (1).
				(b)Considerations
			 in reviewIn carrying out
			 this section, the Sentencing Commission shall—
				(1)ensure that the sentencing guidelines and
			 policy statements reflect the serious nature of such offenses and the need for
			 aggressive and appropriate law enforcement action to prevent such
			 offenses;
				(2)assure reasonable consistency with other
			 relevant directives and with other guidelines;
				(3)account for any aggravating or mitigating
			 circumstances that might justify exceptions, including circumstances for which
			 the sentencing guidelines currently provide sentencing enhancements;
				(4)make any necessary conforming changes to
			 the sentencing guidelines; and
				(5)assure that the guidelines adequately meet
			 the purposes of sentencing as set forth in section 3553(a)(2) of title 18,
			 United States Code.
				(c)Emergency
			 authority and deadline for Commission actionThe United States Sentencing Commission
			 shall promulgate the guidelines or amendments provided for under this section
			 as soon as practicable, and in any event not later than the 180 days after the
			 date of enactment of this Act, in accordance with the procedures set forth in
			 section 21(a) of the Sentencing Reform Act of 1987, as though the authority
			 under that Act had not expired.
			
